Title: To Thomas Jefferson from Thomas Nelson, Jr., 10 April 1781
From: Nelson, Thomas, Jr.
To: Jefferson, Thomas



Dear Sir
Offley April 10 1781

Mr. Fontaine, procur’d from this Neighbourhood a number of Horses, upon a supposition, that on the arrival of the Marquis L’Fayette, an attack would be made on the Enemy. That prospect having vanish’d, I must intercede, in favor of the Planters, from whom the Horses were taken, to have them return’d. They were chiefly plough Horses and could be but illy spar’d from their labor, besides I am apprehensive, from what I heard the short time I was last in Wmsburg., that many of them will die, so that the Country will have to pay for them without deriving any advantage from their Services. I have lately had a most severe attack of the Rhumatism, which compell’d me to retire from the Army at a critical time. As soon as I am able to render any service in the field you may be assur’d I will not lose a day in joining the Troops. I am Dr Sr Your Obed Sevt,

Thos Nelson Jr.


I shall be oblig’d to you for any Authentic Intelligence from the South.

